Name: 2005/376/EC: Decision No 201 of 15 December 2004 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 400 series) (Text with EEA relevance and for the EU/Switzerland Agreement)
 Type: Decision
 Subject Matter: social protection;  European construction;  labour market;  documentation
 Date Published: 2005-05-23

 23.5.2005 EN Official Journal of the European Union L 129/1 DECISION No 201 of 15 December 2004 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 400 series) (Text with EEA relevance and for the EU/Switzerland Agreement) (2005/376/EG) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community (1), under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community (2), under which it is the duty of the Administrative Commission to draw up models of documents necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72, Having regard to Decision No 146 of 10 October 1990 concerning the interpretation of Article 94(9) of Regulation (EEC) No 1408/71 (3), Having regard to Decision No 155 of 6 July 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 401 to 411) (4), Having regard to Decision No 157 of 1 July 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72(E 401 to 411) (5), Whereas: (1) The enlargement of the European Union on 1 May 2004 requires the forms in the E 400 series to be adapted. (2) The Agreement on the European Economic Area (EEA Agreement) of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area. (3) The European Community and its Member States, and the Swiss Confederation have concluded an Agreement on the free movement of persons (Swiss Agreement) which entered into force on 1 June 2002. Annex II to the Agreement refers to Regulations (EEC) No 1408/71 and (EEC) No 574/72. (4) For practical reasons, the forms used in the European Union and under the EEA and Swiss Agreements shall be identical, HAS DECIDED AS FOLLOWS: 1. Decision No 155 is deleted and the model forms E 401, E 402, E 403, E 404, E 405, E 406, E 407 and E 411 reproduced in that Decision are replaced by the model forms appended hereto. 2. The model form E 413F reproduced in Decision No 146 is deleted. 3. Decision No 157 is deleted. 4. The competent authorities of the Member States shall make available to the parties concerned the forms according to the models appended hereto. These forms shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for all addressees to receive the form printed in their own language. 5. The present decision shall apply from the first day of the month following its publication in the Official Journal of the European Union. The Chairman of the Administrative Commission C. J. VAN DEN BERG (1) OJ L 149, 5.7.1971, p. 2. (2) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Commission Regulation (EC) No 77/2005 (OJ L 16, 20.1.2005, p. 3). (3) OJ L 235, 23.8.1991, p. 9. Decision as last amended by Decision No 167 (OJ L 195, 11.7.1998, p. 35). (4) OJ L 209, 5.9.1995, p. 1. (5) Not published Decision extending Decision No 155 to Austria, Finland and Sweden.